DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because the preamble recites a method for assessing the effectiveness of radiotherapy in a subject, but the body of the claim does not recite any steps that accomplish this goal.  As a consequence it is not clear if applicant intends to require that the claim include some step or process directed towards the assessing or if applicant intends that any method that includes the only required steps (a) and (b) are encompassed by the claims.  If applicant intends to require that the claim include some step or process directed towards the assessing, the body of the claim lacks any steps to accomplish this goal.  

Claims 22, 23 and 24 recite the limitation “said patient” there is insufficient antecedent basis for this limitation in the claims.  It is unclear if “said patient” is “said subject” or if further limitation is implied.
Claim 23 is confusing because it requires an assessment of the appropriateness of radiotherapy based on the results of the optional comparison of the level of NOX2 expression in part (c) of claim 20.  Since the comparison step is optional, the decision to determine the appropriateness of radiotherapy would be optional as well and it is not clear if the applicant intends for the element in the claim to be optional as well or do they intend to make “comparing” a required step.  
Claim 24 is confusing because the independent claim from which it depends requires the optional comparison of the level of NOX2 expression in part (c) then claim 24 requires the step of administering radiotherapy to the subject if the NOX2 expression level in the subject is higher than the NOX2 expression level for the reference control or population.  Similar to claim 23, if the comparison step is optional, the administration of radiotherapy would also be 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-24 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law and an abstract idea without significantly more.  The claim(s) recite(s)  that the method is for “assessing in vitro the effectiveness of radiotherapy in a subject diagnosed with cancer;” “determining the NOX2 expression level,” and “optionally, comparing the NOX2 expression level to the NOX2 expression level of a reference control or population.”  Thus, the claims set forth the relationship between NOX2 expression and the effectiveness of radiotherapy in a subject diagnosed with cancer, and the step of mentally assessing that effectiveness.   The naturally occurring relationship is a law of nature, as it sets forth a naturally occurring relationship between gene expression and treatment efficacy.  Additionally, assessing the effectiveness of radiotherapy in cancer subject and comparing NOX2 expression levels to reference controls can both be accomplished by thinking about data and results, and thus the claim is also drawn to abstract ideas which are mental processes.
	Claim 20 adds the additional steps of “obtaining a biological sample” and determining the level of NOX2 expression from said subject in addition to the law of nature and abstract idea judicial exceptions.  These elements do not integrate the judicial exceptions into a practical  the steps are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., a mere data gathering step necessary to use the judicial exceptions.   
Claim 21 adds the limitation that the biological samples comprise more than 70% CD68+ macrophages.  This step does not integrate the judicial exception because it is a data generating step.  
Claim 22 adds the process of prognosing an overall long survival or disease free survival benefit when the NOX2 expression level is higher than the reference expression level to a natural law.  The “prognosing” limitation covers performance of the limitation in the mind.  “Prognosing” in this context encompasses evaluating previously “determined” data and drawing conclusions about that data.  Since the prognosing limitation covers performance of the limitations in the mind, it falls within the “mental process” grouping of abstract ideas.  Also, the relationship between elevated NOX2 expression levels and overall long survival or disease free survival is a natural phenomenon.  Therefore claim 22 merely adds additional judicial exception to the claim.
Claim 23 additionally recites that “radiotherapy is determined as an appropriate treatment” if the NOX2 expression level for said patient is higher than the NOX2 expression level for said reference control or population;” also, the claim encompasses that determining radiotherapy is not an appropriate treatment for said patient if the NOX2 expression level for said patient is lower than or equal to the NOX2 expression level for said reference control or population.   The “is determined” limitation covers performance of the limitation in the mind.  “Determining” in this context encompasses the practitioner reviewing data and thinking about 
With regard to claim 24, "administering radiotherapy" as written does not integrate the judicial exceptions because the claim encompasses administering radiotherapy “if the NOX2 expression level for said patient is higher than the NOX2 expression level for said reference control or population”.  As written, the claim is inclusive of embodiments where radiotherapy would not be required.  For example, when the NOX2 level is less than or equal to the expression level of said reference control or population.  Therefore administering radiotherapy is conditional, and the claim does not integrate the judicial exceptions for the embodiments where no administering would be required.
Claim 25 further limits the judicial exception by requiring that said patient is human.  Claim 26 further limits the judicial exception by requiring that the cancer the subject suffers from by one of a group of cancers comprising a glioma, a lymphoma, a melanoma, a sarcoma, a head and neck tumor, a breast cancer, or a lung cancer.  Claims 27 and 28 further limit the “determining the NOX2 expression level” element of the claim by specifically requiring that the method used for determination be flow cytometry, or use kits and arrays comprising a probe and/or or a pair of primers that specifically hybridize to the NOX2 mRNA or cDNA, or to the complementary sequence thereof; or an anti-NOX2 antibody, optionally labeled, capable of specifically recognizing the NOX2 protein.  

                Furthermore, the additional elements are not sufficient to amount to significantly more than the judicial exception.  As previously stated, obtaining a sample in order to perform tests is well-understood, routine and conventional activity for one of ordinary skill in the art.  Determining the level of NOX2 expression using one of the techniques recited in claims 27 and 28 merely instruct a scientist to use one of many known detection techniques that can be performed with any generic reagents.  Such techniques were well-established at the time the invention was made, as is evidenced by the specification at page 9 which teaches that the methods recited in the claims are conventional methods.   When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int' l, 134 S.Ct. 2347, 2358-59 (2014)).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s)  20-25, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for assessing the effectiveness of radiotherapy in a subject diagnosed with rectal cancer by obtaining a biological sample which comprises more than 70% CD68+ macrophages from said sample wherein a high level of NOX2 expression indicates favorable outcome subject and determining the NOX2 expression level in said biological sample, does not reasonably provide enablement for  assessing in vitro the effectiveness of radiotherapy in a subject diagnosed with any type of cancer or in any sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

In claim 20, (i.e. the assessing, determining, comparing steps), the claim sets forth “assessing in vitro the effectiveness of radiotherapy in a subject diagnosed with cancer”   The claim sets forth a relationship between NOX2 expression levels in biological samples taken from a subject and the effectiveness of radiotherapy in subjects diagnosed with cancer. The claim is broad and sets forth a relationship between NOX2 expression and any type of cancer and in any type of sample.
However, the specification does not provide any evidence or references that support such a broad relationship between NOX2 expression and the effectiveness of radiotherapy in subjects diagnosed with any type of cancer.  There is no known universal metric or art standard to support how broadly the claim is written.  The specification teaches that in individuals who 
Additionally, there is no evidence provided in the specification that there is any predictable, reliable relationship between NOX2 expression levels and the efficacy of radiotherapy for cancer in general.  The teachings in the specification do not provide evidence to support an observable difference in the expression of NOX2 between radiation therapy treated subjects suffering from any cancer other than rectal cancer.  This is a significant lack of evidence given that the art of Lu et al. and Marullo et al. suggest that there is no single unifying relationship between NOX2 expression levels and response to radiotherapy in a broad range of cancer patients.  For example Lu et al. teaches that pre-radiation treatment of human prostate cancer cells with NOX inhibitors sensitizes the cells to radiation (see pg 42 right col. 2nd paragraph lines 1-6).  This indicates a negative correlation between the level of NOX2 expression and cellular response to irradiation.  However, Marullo et al. teaches that HPV+ head and neck cancer cells show a NOX2 mediated increase in sensitivity to radiation (see pg 1400 right col. 1st paragraph lines 7-10 and pg 1401 right col. 1st paragraph lines 10-11).  This indicates a positive correlation between the level of NOX2 expression and cellular response to irradiation.  The correlation described in Marullo describes the NOX2 mediated sensitivity to radiation only in HPV+ head and neck cancer cells, and there is no evidence provided to suggest that NOX2 mediates the observed radiosensitivity by itself.

 	The state of the prior art with regard to the relationship between NOX2 expression levels and the effectiveness of radiotherapy is also highly unpredictable.  Lu et al. examined Androgen Deprivation Therapy and its role in the prostate cancer response to radiotherapy.  The reference teaches that the inhibition of NOX2 results in the sensitization of prostate cancer cells to radiation.  This result is the opposite of the increased NOX2 expression associated with the increased sensitivity to radiotherapy in rectal cancer that was demonstrated in the specification.   The prior art of Marullo et al. teaches that HPV+ head and neck cancer cells are more susceptible to DNA damage by irradiation.  The reference teaches that the sensitivity of these head and neck cancer cells to irradiation is mediated by HPV+ status st paragraph lines 23-26).
  The prior art demonstrates that the relationship between NOX2 expression levels and cellular response to irradiation can vary among cell types and can also be influenced by variations in microenvironmental conditions.  Therefore, there would be no way to predict the change in NOX2 expression or how changes in NOX2 expression would affect the cells response to irradiation in different cancers.  The scope of the claim is broad and includes assessing the effectiveness of radiotherapy in subjects diagnosed with any type of cancer; as well as prognosing long and/or disease free survival in cancer patients that express elevated levels of NOX2.  There is no evidence or guidance directed to the determination of a uniform or consistent response to irradiation across a range of cancers; neither is there a uniform and consistent effect of enhanced NOX2 expression across a range of cancer types.  One of ordinary skill in the art would not find the data presented in the specification predictive of the effect of irradiation on subjects diagnosed with a range of cancers.  The data in the experiments only demonstrates a relationship between radiotherapy effectiveness and NOX2 expression in rectal cancer.   
It would take significant experimentation to determine the effects of irradiation on subjects diagnosed with a range of cancer types.  It would also take an enormous amount of 
	Given the scope of the claims, and the lack of evidence and guidance in the specification; and the high level of unpredictability in the relevant art of assessing in vitro effectiveness of radiotherapy, and the effects of NOX2 expression in cancer, it is concluded that it would require undue experimentation to practice the invention commensurate in scope with the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 20, 22-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caillou et al. ( PLoS ONE July 2011 Vol.6 no.7 pg 1-13).  With regard to the obtaining a biological sample and determining the NOX2 expression steps of claim 20, the Caillou et al. reference teaches paraffin-embedded tissue samples of human anaplastic thyroid cancer tumor tissue taken from previously treated patience.  The Caillou et al. reference also teaches determining NOX2 and gp22phox- an essential catalytic subunit of NOX2- expression in immunostains of anaplastic thyroid tissue (see pg 2 right col. Paragraphs 2 and 3 lines 1-6 in both paragraphs).  The instant claims set forth the claimed method for “assessing the effectiveness of radiotherapy in a subject diagnosed with cancer”.  This is a statement of intended use.  The method steps set forth in the claim do not distinguish the claim from the method taught by Caillou et al., and the method taught by Caillou et al. could be used as the applicant intends.  Therefore, the statement of intended use in the preamble does not distinguish the claimed method from the method in the reference.  
Regarding claims 22, 23 and 24, the part of these claims that refers to the “comparing” step (c) of claim 20 remains optional, and therefore these claims are anticipated.  
Regarding claim 25, the claim requires that the subject referenced in claim 20 be human.  As previously mentioned, the Caillou et al. reference teaches that human anaplastic thyroid tissue taken from twenty-seven patients who were treated for ATC at Institut Gustave-Roussy from 1998 to 2007.  
 GP91-phox monoclonal antibodies that bind NOX2-gp91; In other words, the reference describes the use of anti-NOX2 antibodies capable of specifically recognizing the NOX2 protein as required in claim 28 of the application (see pg 3 Table 1 and figure 1).   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Prostate Cancer and Prostatic Diseases (2010) 13, 39–46).
With regard to the obtaining a biological sample and determining the NOX2 expression steps of claim 20, the Lu et al. reference teaches that human prostate adenocarcinomas were grown as subcutaneous xenografts in castrated and testosterone-supplemented male mice.  The human tumor xenograft model is well known in the art. In this model, human tissues samples are obtained and transplanted, either under the skin or into the organ type in which 
Regarding claim 28, Lu et al. also describes the use of a kit for assaying NOX2 expression, the reagents include cDNA, TaqDNA polymerase (Promega, Madison, WI, USA) using NOX2 specific primers; In other words, the reference describes the use of NOX2 primers capable of specifically hybridizing to mRNA or CDNA as required in claim 28 of the application (see pg 40 right col. 1st paragraph lines 5-8 and pg 42 figure 2 first panel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20, 22-24, and 25-28 are rejected under 35 U.S.C 103 as being unpatentable over Marullo et al. (Carcinogenesis, 2015, Vol. 36, No. 11, 1397–1406) in view of Manjili et al. (WO 2012129488 A2)
Marullo teaches obtaining a biological sample and determining NOX2 expression in said biological sample (see pg 1397 abstract lines 5-6 and see pg 1401 right col. 1st paragraph lines 7-11) Marullo does not teach obtaining a biological sample from an individual diagnosed with cancer.   Marullo teaches that NOX2 expression is enhanced in HPV+ head and neck cancer cells.  This suggests that the role of increased NOX2 expression in these cells response to irradiation is influenced by the presence of HPV in the cells.   Manjili et al teaches an in vitro method for determining, in a cancer patient in need thereof, the likelihood of relapse by obtaining a tumor tissue sample from said cancer patient (see page 63 lines 2-5 claim 1 step (i)).  It would have been obvious to measure NOX2 expression in a sample from a patient diagnosed with cancer because gene expression in tissues from a cancer patient would be a more accurate assessment of transcriptional and translational changes and their relationship to disease progression and treatment efficacy than an assessment of changes in gene expression from a cell line model system.  One would have been motivated to examine tissue from a diagnosed cancer patient in order to achieve the predictable result of a more accurate and useful characterization of the relationship between gene expression and disease. 

With regard to claim 23, Marullo et al. teaches a method to evaluate in vitro the DNA damage induced by ROS and ionization of on HPV+ human head and neck cancer cells.  The reference teaches that NOX2 is the source of oxidative stress in these HPV+ head and neck cancer cells.  The Marullo reference also teaches that the inhibition of NOX2 in these cells significantly reduced the amount of ROS in the cells and made them more sensitive to less sensitive to ionizing radiation.  Marullo et al. demonstrate that decreased levels of NOX2 expression in these cells led to reduced ionizing radiation induced genomic instability and increased NOX2 expression contributed to the radiosensitivity of HPV+ head and neck tumor cells ( see pg 1397 abstract lines 7 – 14).  Marullo does not teach optionally comparing the level of NOX2 expression to a reference or control population in order to determine if radiotherapy is an appropriate treatment for a subject diagnosed with cancer.  Manjili teaches comparing the 
Regarding claim 25, Marullo teaches determining the level of NOX2 expression in a sample.  Marullo does not teach obtaining a sample from a subject that has been diagnosed with cancer.  Marullo teaches determining NOX2 expression levels in human head and neck cancer cells.  It would have been obvious to modify the teaching of Marullo and obtain samples from head and neck cancer patients to achieve the predictable result gaining a more definitive understanding of the relationship between gene expression and disease progression in actual human tissue than what can be assessed in an in vitro cell model system.
Regarding claims 26 and 27 The Marullo et al. reference teaches NOX2 as the source of induced oxidative stress in HPV+ head and neck cancer cells.  Marullo et al also teaches the 
The specification in the application gives no limiting definition for a kit.  A kit can be defined as a set of reagents that are used to perform a method.  In this case the method is RT-PCR.  With regard to claim 28, Marullo et al. also describes the use of reagents for assaying NOX2 expression, the reagents include primers that specifically hybridize to the NOX2 mRNA or cDNA, or to the complementary sequence thereof; In other words, the reference describes the use of primers or probes that can specifically amplify or hybridize the genomic region of NOX2 as required in claim 28 of the application.  
It would have been prima facie obvious before the effective filing date of the instant application to modify the teachings of Marullo et al. so as to examine NOX2 expression in breast tumor tissue as exemplified by Manjili et al.   The reference teaches methods for the analysis of tumor tissue and tumor tissue microenvironments in order to assess the prognosis of patients with carcinomas, e.g. predict the success or failure of treatments, and/or of relapse after initial treatment.  Manjili et al. examined gene expression in the lesions of tumor tissue samples and detected an increase in expression of an array of 299 genes that, when upregulated, are associated with a low risk of relapse.  The reference also teaches an increase in the expression of the CYBB gene specifically.    Manjili teaches a method that is practiced in order to predict the probability or likelihood or chance of relapse of a cancer patient after an initial treatment.  The reference also teaches that the initial treatment can be, but is not limited to surgery, chemotherapy, radiation therapy, hormone therapy, antibody therapy, or T cell therapy.  

Additionally, it would have been prima facie obvious to have substituted the HPV+ head and neck cancer cells to be examined as taught in Marullo et al. with the tumor tissue as taught in Manjili et al .  One would have been motivated to evaluate the tumor tissue and the associated tumor tissue microenvironment in order to characterize the immune response of a subject diagnosed with cancer that has been treated with radiation therapy (see pp 9 1st paragraph lines 20-28), and to achieve the predictable result of further defining the relationship between tumor macrophage activation and cancer prognosis after radiotherapy.  
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC B DARRINGTON whose telephone number is (571)272-0190.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on  571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC B DARRINGTON/Examiner, Art Unit 1634               

/JULIET C SWITZER/Primary Examiner, Art Unit 1634